[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         APR 7, 2011
                                       No. 10-13707                       JOHN LEY
                                   Non-Argument Calendar                    CLERK
                                 ________________________

                          D.C. Docket No. 3:09-cr-00239-HLA-MCR-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                     Plaintiff-Appellee,


                                            versus
DARRYLE EVANS, a.k.a. Quick,


                                                     lllllllllllllllllllll Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                        (April 7, 2011)

Before HULL, MARTIN and FAY, Circuit Judges.


PER CURIAM:

         Susan G. Yazgi, appointed counsel for Darryle Evans, has moved to

withdraw from further representation of the appellant and has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s
assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no issues of arguable merit, counsel’s

motion to withdraw is GRANTED, and Evans’s conviction and sentence are

AFFIRMED.




                                         2